Citation Nr: 1608581	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-43 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a left leg muscle wound.

2.  Entitlement to an initial rating in excess of 10 percent for a left ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2013, the Board remanded this case for further development to include a new VA examination.  Such an examination was accomplished in December 2013, and, as detailed below, the Board finds it is adequate for resolution of this case.  All other development directed by the July 2013 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's service-connected left leg wound is manifested by moderate muscle injury; he does not meet or nearly approximate the criteria of a moderately severe muscle injury.  

2.  The record does not reflect the Veteran's service-connected left ankle disorder has been manifested by moderate impairment of the tibia or fibula or marked interference of ankle motion, even when taking into account his complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left leg wound are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5312 (2015).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262-5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The present appeal originates from a disagreement with the initial ratings assigned for the Veteran's left leg and left ankle following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does take note of the fact the Veteran was provided with correspondence that explained the information and evidence used by VA to determine disability rating(s).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence demonstrating left leg and/or left ankle symptoms that are not reflected by the evidence already of record.  He has indicated that no hearing is desired in conjunction with this appeal.  Moreover, he was accorded VA medical examinations which evaluated his left leg and left ankle in August 2008, April 2009 and December 2013.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Further, the findings of these examinations are consistent with the other evidence of record.  Although his representative has contended the disabilities are worse than when initially evaluated, the Veteran has not reported either disability has actually increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.


Analysis - Left Leg

The Veteran's service-connected left leg muscle wound has been rated based upon impairment of Muscle Group XII under 38 C.F.R. § 4.73, Diagnostic Code 5312.  Functions of this muscle group include dorsiflexion, extension of the toes, and stabilization of the arch.  This muscle group encompasses the anterior muscles of the leg, including the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius muscles.  Under this Code, a noncompensable (zero percent) rating is assigned for a slight disability, a 10 percent rating is assigned for a moderate disability, a 20 percent rating is assigned for a moderately-severe disability, and a 30 percent evaluation is assigned in severe cases. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(d). 

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  Slight disability of muscles is characterized by simple wound of muscle without debridement or infection.  Slight disability of muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results.  Slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56 (c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1). 

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Initially, the Board acknowledges that there is evidence of retained metallic fragments of the left leg.  For example, X-rays taken of the left tibia and fibula in April 2009 revealed small metallic foreign body within the proximal tibial shaft consistent with history of shrapnel injury.  As such, his left leg must be evaluated as at least a moderate muscle disability because the criteria for slight injury mandates there be no retained metallic fragments.  Nevertheless, the Board also notes that a finding of moderate muscle disability is consistent with the current 10 percent rating pursuant to the criteria of Diagnostic Code 5312.

The Board also acknowledges that the Veteran has complained of left leg pain, and indicated weakness, numbness, and fatigue particularly with prolonged standing and/or walking.  In other words, he has indicated cardinal signs and symptoms of muscle disability.  However, even when taking into account such complaints, the record does not reflect the Veteran has met or nearly approximated the criteria of a moderately severe muscle injury at any time during the pendency of this case so as to warrant a rating in excess of 10 percent under Diagnostic Code 5312.  

The Board notes that the Veteran's service treatment records reflect in-service treatment for a shrapnel wound to the left proximal tibia in December 1966; to include debridement, irrigation, and draining.  However, there was no artery or nerve involvement; he was placed on intermediate ambulation initially, the wound healed in an uneventful fashion ; and his ambulation gradually improved.  On approximately the 16th and 18th day after the initial injury, the sutures were removed and the Veteran was considered fit for duty.  There was no indication of prolonged infection in the service treatment records, and the August 2008 VA examiner specifically stated there was no prolonged infection.

In view of the foregoing, as well as other notations in the service treatment records, the Board finds the original shrapnel wound was consistent with through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, or prolonged infection.  Although there was debridement of the wound, it does not appear he had residuals of such that were characteristic of a moderately severe muscle injury.  Stated another away, the record indicates the Veteran's history regarding the original shrapnel wound is consistent with that of a moderate muscle injury, and not that of a moderately severe injury.

The Board also notes that, while the August 2008 VA examination indicated the Muscle Group involved was XI instead of XII, it also noted that palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There were also no signs of lowered endurance or impaired coordination.  Granted, there was indication of lowered muscle strength as it was graded as a 4 on this examination.  Nevertheless, the muscle injury did not affect the function of the particular body part it controls; there was no muscle herniation; and the muscle injury did not involve any tendon, bone joint or nerve damage.  Stated another way, there was no indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side indicative of moderately severe muscle disability.  

The August 2008 VA examiner acknowledged that there was a muscle wound present; located at leg and was 13 cm x 1 cm.  However, there was no corresponding exit wound present; no adherence of the underlying structures; no adhesion to the bone; and no intramuscular scarring present.  In other words, it appears consistent with the moderate muscle disability criteria of a small or linear entrance scar, indicating a short track of the missile through muscle tissue; and not the moderately severe muscle disability criteria of entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  

The subsequent April 2009 VA examination did find that muscle strength for Muscle Group XII was 2.  However, the examiner also stated that muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Further, there was no evidence of tendon damage, bone damage, nerve damage, muscle herniation, or loss of deep fascia or muscle function.  The Veteran did have a 12.5 cm x 0.7 cm linear scar present at the anterolateral aspect of left leg; but it was not painful or tender to touch, adherent, nor was there separate entrance and exit scars.

The December 2013 VA examination found muscle testing was 5/5 (normal) on left knee flexion and extension; and the examiner explicitly stated that knee and leg strength was normal bilaterally.  Further, the Veteran was found to have no instability, nor tibial or fibular impairment of the left leg.  Patellar reflexes were normal bilaterally.  Heel walking and toe walking were also normal.  Moreover, the examiner stated that there did not appear to be any loss of muscle function due to the shrapnel injury.  His left leg scar was found to be well-healed, stable, and non-tender.

In view of the foregoing, the Board finds that the Veteran's service-connected left leg wound is manifested by no more than moderate muscle injury; he does not meet or nearly approximate the criteria of a moderately severe muscle injury.  Therefore, he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5312.

The Board notes the RO also considered the provisions of Diagnostic Code 8520, when contemplating the appropriate rating for the impairment demonstrated.  This code concerns impairment to the sciatic nerve.   Under this Code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The Board observes, however, that the August 2008 VA examination explicitly found there was no evidence of peripheral nerve involvement due to the shrapnel wound of the left leg.  Similarly, the April 2009 VA examination found there were no residuals of nerve damage; and no evidence of left peroneal or tibial neuropathy.  Further, the more recent December 2013 VA examination found the left sciatic nerve to be normal; and there was no indication of any other nerve impairment due to the shrapnel wound to include incomplete paralysis.  Although there was evidence of radiculopathy, the examiner indicated it was due to a nonservice-connected lumbar spine disorder.  Therefore, the Board finds the Veteran's service-connected left leg wound is not manifested by impairment of the sciatic nerve, to include moderate incomplete paralysis, so as to warrant a rating in excess of 10 percent under Diagnostic Code 8520.

The Board further notes that the October 2008 rating decision assigned a separate noncompensable (zero percent) rating for the Veteran's left leg scar.  As the Veteran has not expressed disagreement with that initial rating, the Board has no jurisdiction to consider such a matter.

Analysis - Left Ankle

The record reflects the Veteran's left ankle has been evaluated as 10 percent disabling pursuant to Diagnostic Code 5262 which provides criteria for impairment of the tibia and fibula.  Under this Code, with malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

In this case, the record does not reflect the Veteran has malunion or nonunion of the left tibia and/or fibula.  For example, other than the retained metallic fragments in the proximal tibial shaft, the April 2009 X-ray indicated the appearance of the left tibia and fibula was unremarkable.  There was no acute bony abnormality.  

The Board further finds that the record does not indicate the Veteran's left ankle was manifested by moderate disability of the tibia and/or fibula.  For example, the August 2008 VA examination found that evaluation of the left tibia and fibula revealed normal findings, and that there was no evidence of deformity of the ankles.  Similarly, the more recent December 2013 VA examination indicated there was no evidence of the Veteran ever had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  As such, it appears the Veteran has at most slight tibia and/or fibula disability of the left ankle; i.e., it is small in size, degree, or amount.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 5262.

Other criteria for evaluation of the ankle includes Diagnostic Code 5270 which evaluates ankylosis.  However, nothing in the record indicates the Veteran has ever been diagnosed with ankylosis of the left ankle.  In fact, the December 2013 VA examination explicitly found the Veteran did not have ankle ankylosis.  Therefore, Diagnostic Code 5270 is not for consideration in this case.  Similarly, the record does not reflect he has the requisite impairment to warrant consideration of Diagnostic Code 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), or 5274 (astragalectomy).

The record does indicate evidence of limited motion of the left ankle.  Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a. This Code does not provide for a rating in excess of 20 percent.

In evaluating the ankle motion, the Board notes that normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a , Plate II.

In this case, the Board finds the Veteran's left ankle has had no more than moderate limitation of motion; he does not meet or nearly approximate the criteria of marked limitation of motion even when taking into account complaints of pain.  For example, the August 2008 VA examination found the left ankle to have dorsiflexion to 10 degrees, and plantar flexion to 20 degrees.  As this indicates the Veteran had approximately one-half of normal motion for the left ankle, the Board finds it is consistent with moderate limitation of motion; i.e., it appears to be of medium quantity, quality, or extent.  Although the April 2009 VA examination found that movement of the left ankle and foot was limited, it does not appear to list the specific range of motion for this joint.  The more recent December 2013 VA examination found the left ankle to have normal plantar flexion to 45 degrees, and only "slight decrease" in dorsiflexion to 10 degrees.  Moreover, there was no additional limitation after repetitive use testing.  Consequently, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 5271.

For these reasons, the Board finds the Veteran's service-connected left ankle disorder does not warrant a rating in excess of 10 percent under any of the potentially applicable Diagnostic Codes.

Other Considerations

In evaluating the Veteran's service-connected left leg and left ankle, the Board notes it took into consideration the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra; to include during flare-ups of pain in accord with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, a thorough review of the record does not indicate any distinctive period(s) where the Veteran met or nearly approximated the schedular criteria for a rating in excess of 10 percent for either disability even when taking into account his complaints of pain.  Therefore, no "staged" rating(s) ankle in excess of the 10 percent ratings currently in effect is warranted for either the left leg or left.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the impairment associated with the Veteran's service-connected left leg and left ankle disorders.  As detailed above, the Board was required to evaluate the overall level of impairment, regardless of specific symptomatology.  To the extent he indicated impairment associated with symptoms such as pain, the Board notes it was required to take such symptomatology into account when determining the appropriate schedular rating pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Consequently, to find such symptoms warrant an extraschedular rating would be a violation of the prohibition against pyramiding.

The Board also finds that there is no other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Although the Veteran indicated his left leg and ankle pain interfered with his employment as a teacher, and that he ultimately retired in part due to such symptoms, the Board finds that such impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  For example, the April 2009 VA examination noted he had lost no time from work due to these disabilities.  Further, the more recent December 2013 VA examination found that these conditions did not impact the Veteran's ability to work.  Moreover, the record does not reflect the Veteran has been hospitalized for either disability during the pendency of this case.

In view of the foregoing, the Board finds the rating criteria are adequate to evaluate the Veteran's service-connected left leg and left ankle, and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds the record does not warrant consideration of a TDIU.  The Veteran was noted as being gainfully employed as a teacher at both the August 2008 and April 2009 VA examination.  Although he was noted as having retired after 30 years by the time of the December 2013 VA examination, the Board reiterates the VA examiner indicated these conditions did not impact the Veteran's ability to work.  Moreover, as detailed above, the Board had determined that the Veteran's level of occupational impairment due to the left leg and left ankle disorders is adequately reflected by the current schedular ratings.  Consequently, no further discussion of entitlement to a TDIU is warranted based on the facts of this case. 


ORDER

An initial rating in excess of 10 percent for residuals of a left leg muscle wound is denied.

An initial rating in excess of 10 percent for a left ankle strain is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


